
	

113 S2700 IS: Honor Those Who Served Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2700
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. Portman (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to identify the persons who are eligible to request
			 headstones or markers furnished by the Secretary of Veterans Affairs, and
			 for other purposes.
	
	1.Short titleThis Act may be cited as the Honor Those Who Served Act of 2014.
		2.Persons eligible to request
			 headstones or markers furnished by the Secretary of Veterans Affairs
			(a)In
			 generalSection 2306 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(h)(1)A person may request a headstone or marker
				to commemorate a decedent under this section if the person is—
							(A)the decedent’s
				next of kin;
							(B)a person
				authorized in writing by the decedent’s next of kin to make such
				request;
							(C)a personal
				representative authorized in writing by the decedent to make such
				request;
							(D)in the case of a
				decedent for which no person described in subparagraph (A), (B), or
			 (C) may be
				identified, a State veterans service agency, a military researcher,
			 a local
				historian, or a genealogist or other person familiar with the
			 research sources
				and methods necessary to prove the identity of the decedent; or
							(E)in the case of a
				decedent who is a veteran who served on active duty in the Armed
			 Forces at
				least 75 years before the date on which the headstone or marker is
			 requested,
				any person.
							(2)In the case of a request for a headstone or marker under this section for a decedent described in
			 subparagraph (E) of paragraph (1) made by a person who is not the
			 decedent's next of kin, the Secretary shall ensure that the decedent's
			 next of kin has the opportunity to object to the placement of the
			 headstone or marker or request the removal of the headstone or marker, as
			 appropriate.(3)In the case of a request for a headstone or marker under this section for a decedent described in
			 subparagraph (D) or (E) of paragraph (1) made by a person who is not
			 described in subparagraph (A), (B), or (C) of such paragraph, the person
			 requesting the headstone or marker may only request an emblem of belief
			 for the headstone or marker if the person can provide sufficient evidence
			 regarding the religious beliefs of the decedent..
			(b)Effective
			 dateSubsection (h) of section 2306 of such title, as added by subsection (a), shall apply with
			 respect to a request for a headstone or marker submitted after the date of
			 the
			 enactment of this Act.
			
